Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16 2013, is being examined under the pre-AIA  first to invent provisions.
The present application, filed on 11/27/2019. Claims 1-20 are pending and have been examined. Claims 1, 13 and 20 are independent claim.
The present application claims benefits of foreign priority CN201711499265.0 (filed on 12/30/2017) and Parent applications PCT/CN2018/125801 (filed on 12/29/2018); PCT/CN2018/125801 (filed on 12/29/2018); 16/698,000 (filed on 11/27/2019).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/30/2017. It is noted, however, that applicant has not filed a certified copy of the CN201711499266.5 application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 16/698,164  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the copending Application No. 16/698,164  with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application No. 16/698,108
Copending Application No. 16/698,164  
Claim 1:
An integrated circuit chip device, comprising a primary processing circuit and a plurality of basic processing circuits, wherein

the plurality of basic processing circuits are arranged in an array, and each basic processing circuit is connected to an adjacent basic processing circuit; the primary processing circuit is connected to k basic processing circuits of the plurality of basic processing circuits, wherein the k basic processing circuits include: n basic processing circuits in a first row, n basic processing circuits in an mth row, and m basic processing circuits in a first column;


the plurality of basic processing circuits include a compression mapping circuit configured to perform compression on each data in a neural network operation;

the primary processing circuit is configured to perform each successive operation of the neural network operation and transmit the data to the k basic processing circuits;


the k basic processing circuits are configured to forward data between the primary processing circuit and the plurality of the basic processing circuits; and

the plurality of basic processing circuits are configured to control whether to start the compression mapping circuit to perform compression on the transmitted data according to an operation of the transmitted data, perform the operation of the neural network in parallel according to compressed transmitted data, and transmit the compressed transmitted data to the primary processing circuit through the k basic processing circuits connected to the primary processing circuit.

Claim 1:
An integrated circuit chip device, comprising a primary processing circuit and a plurality of basic processing circuits, wherein

the plurality of basic processing circuits are arranged in an array, and each basic processing circuit is connected to an adjacent basic processing circuit; the primary processing circuit is connected to k basic processing circuits of the plurality of basic processing circuits, wherein the k basic processing circuits include: n basic processing circuits in a first row, and m basic processing circuits in a first column;



each of the k basic processing circuits includes a compression mapping circuit configured to perform compression on each data in a neural network operation;

the primary processing circuit is configured to perform each successive operation of the neural network operation and transmit the data to the basic processing circuits connected to the primary processing circuit;

…..transmit compressed data to the basic processing circuits connected to the k basic processing circuits; and


the k basic processing circuits are configured to control whether to start the compression mapping circuit to perform compression on compressed transmitted data according to an operation of the transmitted data, and…. 
the plurality of basic processing circuits are configured to perform the operation of the neural network in parallel according to compressed transmitted data, and transmit the compressed transmitted data to the primary processing circuit through the basic processing circuits connected to the primary processing circuit.

Claim 2:
The integrated circuit chip device of claim 1, further comprising:

the primary processing circuit is configured to obtain data blocks to be computed and an operation instruction, divide the data blocks to be computed into a data block for distribution and a data block for broadcasting according to the operation instruction, split the data block for distribution to obtain a plurality of basic data blocks, distribute the plurality of basic data blocks to the k basic processing circuits connected to the primary processing circuit, and broadcast the data block for broadcasting to the k basic processing circuits connected to the primary processing circuit;



the plurality of basic processing circuits are configured to control a starting of the compression mapping circuit so as to perform compression on the basic data blocks and the data block for broadcasting according to the received basic data blocks, the data block for broadcasting, and the operation instruction, then perform an inner product operation on compressed basic data blocks and a compressed data block for broadcasting to obtain an operation result, and transmit the operation result to the primary processing circuit through the k basic processing circuits;










the primary processing circuit is configured to process the operation result to obtain the data blocks to be computed and an instruction result of the operation instruction;


wherein the data block for distribution and the data block for broadcasting are at least one input neuron and/or one weight.

Claim 2:
The integrated circuit chip device of claim 1, further comprising:

the primary processing circuit is configured to obtain the data blocks to be computed and the operation instruction, and divide the data blocks to be computed into the data block for distribution and the data block for broadcasting according to the operation instruction; split the data block for distribution to obtain the plurality of basic data blocks, distribute the plurality of basic data blocks to the k basic processing circuits, and broadcast the data block for broadcasting to k basic processing circuits;

the k basic processing circuits are configured to control a starting of the compression mapping circuit to perform compression on the basic data blocks and the data block for broadcasting according to the received basic data blocks, the data block for broadcasting, and the operation instruction, and transmit compressed basic data blocks and compressed data block for broadcasting to the basic processing circuits connected to the k basic processing circuits;

the plurality of basic processing circuits are configured to perform an inner product operation on the compressed basic data blocks and the compressed data block for broadcasting to obtain the operation result, and transmit the operation result to the primary processing circuit;
the primary processing circuit are configured to process the operation result to obtain the data blocks to be computed and an instruction result of the operation instruction;
wherein the data block for distribution and the data block for broadcasting are at least one input neuron and/or one weight.
Claim 3. 
The integrated circuit chip device of claim 2, wherein the compression mapping circuit includes a second sparse processing unit, a third sparse processing unit, and a connection relation processing unit;
wherein the second sparse processing unit is configured to receive third input data, obtain first connection relation data according to the third input data, and transmit the first connection relation data to the connection relation processing unit;
the third sparse processing unit is configured to receive fourth input data, obtain second connection relation data according to the fourth input data, and transmit the second connection relation data to the connection relation processing unit;

the connection relation processing unit is configured to obtain third connection relation data according to the first connection relation data and the second connection relation data, and transmit the third connection relation data to a second data processing unit;
the second data processing unit is configured to compress the third input data and the fourth input data according to the third connection relation data after receiving the third input data, the fourth input data and the third connection relation data, so as to obtain fourth output data and fifth output data; wherein
when the third input data includes at least one input neuron and the fourth input data includes at least one weight, the first connection relation data is connection relation data of the input neuron, and the second connection relation data is connection relation data of the weight, the fourth output data is a processed input neuron, and the fifth output data is a processed weight; when the third input data includes at least one weight, and the fourth input data includes at least one input neuron, the first connection relation data is connection relation data of the weight, the second connection relation data is connection relation data of the input neuron, the fourth output data is a processed weight, and the fifth output data is a processed input neuron.

Claim 3. 
The integrated circuit chip device of claim 2, wherein the compression mapping circuit includes a second sparse processing unit, a third sparse processing unit, and a connection relation processing unit;
wherein the second sparse processing unit is configured to receive third input data, obtain first connection relation data according to the third input data, and transmit the first connection relation data to the connection relation processing unit;
the third sparse processing unit is configured to receive fourth input data, obtain second connection relation data according to the fourth input data, and transmit the second connection relation data to the connection relation processing unit;

the connection relation processing unit is configured to obtain third connection relation data according to the first connection relation data and the second connection relation data, and transmit the third connection relation data to a second data processing unit;
the second data processing unit is configured to compress the third input data and the fourth input data according to the third connection relation data after receiving the third input data, the fourth input data and the third connection relation data, so as to obtain fourth output data and fifth output data; wherein
when the third input data includes at least one input neuron and the fourth input data includes at least one weight, the first connection relation data is connection relation data of the input neuron, and the second connection relation data is connection relation data of the weight, the fourth output data is a processed input neuron, and the fifth output data is a processed weight; when the third input data includes at least one weight, and the fourth input data includes at least one input neuron, the first connection relation data is connection relation data of the weight, the second connection relation data is connection relation data of the input neuron, the fourth output data is a processed weight, and the fifth output data is a processed input neuron.

Claim 4. 
The integrated circuit chip device of claim 3, wherein
the connection relation data of the input neuron and the connection relation data of the weight are composed of a string or a matrix represented by 0 and 1, and are independent of an output neuron; or
the connection relation data of the input neuron and the connection relation data of the weight are represented in a form of a direct index or a stride index;

wherein, when the connection relation data of the input neuron is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is less than or equal to a first threshold, and 1 indicates that an absolute value of the input neuron is greater than the first threshold;

when the connection relation data of the input neuron is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron whose absolute value is greater than the first threshold and a previous input neuron whose absolute value is greater than the first threshold;

when the connection relation data of the weight is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, where 0 indicates that an absolute value of the weight is less than or equal to a second threshold, that is, an input neuron corresponding to the weight is not connected to an output neuron corresponding to the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, that is, the input neuron corresponding to the weight is connected to the output neuron corresponding to the weight; the connection relation data of the weight represented by the direct index form has two representation orders: a string of 0 and 1 composed of connection state of each output neuron and all input neurons for representing the connection relation data of the weight; or a string of 0 and 1 composed of connection state of each input neuron and all output neurons for representing the connection relation data of the weight; and

when the connection relation data of the weight is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron connected to an output neuron and a previous input neuron connected to the output neuron.

Claim 4.
The integrated circuit chip device of claim 3, wherein
the connection relation data of the input neuron and the connection relation data of the weight are composed of a string or a matrix represented by 0 and 1, and are independent of an output neuron; or
the connection relation data of the input neuron and the connection relation data of the weight are represented in a form of a direct index or a stride index;

wherein, when the connection relation data of the input neuron is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is less than or equal to a first threshold, and 1 indicates that an absolute value of the input neuron is greater than the first threshold;

when the connection relation data of the input neuron is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron whose absolute value is greater than the first threshold and a previous input neuron whose absolute value is greater than the first threshold;

when the connection relation data of the weight is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, where 0 indicates that an absolute value of the weight is less than or equal to a second threshold, that is, an input neuron corresponding to the weight is not connected to an output neuron corresponding to the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, that is, the input neuron corresponding to the weight is connected to the output neuron corresponding to the weight; the connection relation data of the weight represented by the direct index form has two representation orders: a string of 0 and 1 composed of connection state of each output neuron and all input neurons for representing the connection relation data of the weight; or a string of 0 and 1 composed of connection state of each input neuron and all output neurons for representing the connection relation data of the weight; and

when the connection relation data of the weight is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron connected to an output neuron and a previous input neuron connected to the output neuron.

Claim 5. 
The integrated circuit chip device of claim 4, wherein

when the first connection relation data and the second connection data are represented in the form of the stride index, and a string representing the first connection relation data and the second connection relation data are stored in order of physical address from lowest to highest, the connection relation processing unit is configured to:

accumulate each element in the string of the first connection relation data and elements whose memory physical addresses are lower than the memory physical address of the element to obtain a new element, wherein the new element constitutes fourth connection relation data; accumulate each element in the string of the second connection relation data and elements whose memory physical addresses are lower than the memory physical address of the element, wherein an obtained new element constitutes a fifth connection relation data;

select same elements from the string of the fourth connection relation data and the string of the fifth connection relation data, and sort the elements in order of smallest to largest to form a new string; and

subtract an adjacent element whose value is smaller than that of a minuend element from each element in the new string, wherein an obtained new element constitutes the third connection relation data.
Claim 5.
The integrated circuit chip device of claim 4, wherein

when the first connection relation data and the second connection data are represented in the form of the stride index, and a string representing the first connection relation data and the second connection relation data are stored in order of physical address from lowest to highest, the connection relation processing unit is configured to:

accumulate each element in the string of the first connection relation data and elements whose memory physical addresses are lower than the memory physical address of the element to obtain a new element, wherein the new element constitutes fourth connection relation data; accumulate each element in the string of the second connection relation data and elements whose memory physical addresses are lower than the memory physical address of the element, wherein an obtained new element constitutes a fifth connection relation data;

select same elements from the string of the fourth connection relation data and the string of the fifth connection relation data, and sort the elements in order of smallest to largest to form a new string; and

subtract an adjacent element whose value is smaller than that of a minuend element from each element in the new string, wherein an obtained new element constitutes the third connection relation data.

Claim 6. 
The integrated circuit chip device of claim 4, wherein
when the first connection relation data and the second connection relation data are both represented in the form of the direct index, the connection relation processing unit is configured to perform an AND operation on the first connection relation data and the second connection relation data to obtain the third connection relation data.
Claim 6.
The integrated circuit chip device of claim 4, wherein
when the first connection relation data and the second connection relation data are both represented in the form of the direct index, the connection relation processing unit is configured to perform an AND operation on the first connection relation data and the second connection relation data to obtain the third connection relation data.

Claim 7.
 The integrated circuit chip device of claim 4, wherein
when any one of the first connection relation data and the second connection relation data is represented in the form of the stride index and the other is represented in the form of the direct index, the connection relation processing unit is configured to:

convert the first connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index;

convert the second connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index; and

perform the AND operation on the first connection relation data and the second connection relation data to obtain the third connection relation data.

Claim 7. 
The integrated circuit chip device of claim 4, wherein
when any one of the first connection relation data and the second connection relation data is represented in the form of the stride index and the other is represented in the form of the direct index, the connection relation processing unit is configured to:

convert the first connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index;

convert the second connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index; and

perform the AND operation on the first connection relation data and the second connection relation data to obtain the third connection relation data.
Claim 8. 
The integrated circuit chip device of claim 4, wherein
when any one of the first connection relation data and the second connection relation data is represented in the form of the stride index and the other is represented in the form of the direct index, and the strings representing the first connection relation data and the second connection relation data are stored in order of lowest to highest physical addresses, the connection relation processing unit is configured to:

convert, if the first connection relation data is represented in the form of the stride index, the second connection relation data into the connection relation data represented in the form of the stride index;
convert, if the second connection relation data is represented in the form of the stride index, the first connection relation data into the connection relation data represented in the form of the stride index;

accumulate each element in the string of the first connection relation data and elements whose memory physical addresses are lower than the memory physical address of the elements, wherein an obtained new element constitutes the fourth connection relation data; accumulate each element in the string of the second connection relation data and elements whose memory physical addresses are lower than the memory physical address of the elements, wherein an obtained new element constitutes a fifth connection relation data;

select same elements from the string of the fourth connection relation data and the string of the fifth connection relation data, and sort the elements in order of smallest to largest to form a new string; and
subtract an adjacent element whose value is smaller than that of the minuend element from each element in the new string, and an obtained new element constitutes the third connection relation data.

Claim 8.
The integrated circuit chip device of claim 4, wherein
when any one of the first connection relation data and the second connection relation data is represented in the form of the stride index and the other is represented in the form of the direct index, and the strings representing the first connection relation data and the second connection relation data are stored in order of lowest to highest physical addresses, the connection relation processing unit is configured to:

convert, if the first connection relation data is represented in the form of the stride index, the second connection relation data into the connection relation data represented in the form of the stride index;
convert, if the second connection relation data is represented in the form of the stride index, the first connection relation data into the connection relation data represented in the form of the stride index;

accumulate each element in the string of the first connection relation data and elements whose memory physical addresses are lower than the memory physical address of the elements, wherein an obtained new element constitutes the fourth connection relation data; accumulate each element in the string of the second connection relation data and elements whose memory physical addresses are lower than the memory physical address of the elements, wherein an obtained new element constitutes a fifth connection relation data;

select same elements from the string of the fourth connection relation data and the string of the fifth connection relation data, and sort the elements in order of smallest to largest to form a new string; and
subtract an adjacent element whose value is smaller than that of the minuend element from each element in the new string, and an obtained new element constitutes the third connection relation data.

Claim 9. 
The integrated circuit chip device of claim 2, wherein
before starting the compression mapping circuits to perform compression on the basic data blocks and the data block for broadcasting, the plurality of basic processing circuits are further configured to:

group the at least one input neuron to obtain M groups of input neurons by using the compression mapping circuits, wherein the M is an integer greater than or equal to 1;

determine whether each group of input neurons of the M groups of input neurons meets a first preset condition, wherein the first preset condition includes that a count of input neurons whose absolute values are less than or equal to a third threshold in a group of input neurons is less than or equal to a fourth threshold;

delete a group of input neurons when any one of the M groups of input neurons does not meet the first preset condition;

group the at least one weight to obtain N groups of weights, wherein the N is an integer greater than or equal to 1;

determine whether each group of weights of the N groups of weights meets a second preset condition, wherein the second preset condition includes that a count of weights whose absolute values are less than or equal to a fifth threshold in a group of weights is less than or equal to a sixth threshold; and

delete a group of weights when any one of the N groups of weights does not meet the second preset condition.

Claim 9. 
The integrated circuit chip device of claim 2, wherein
before starting the compression mapping circuits to perform compression on the basic data blocks and the data block for broadcasting, the k basic processing circuits are further configured to:

group the at least one input neuron to obtain M groups of input neurons by using the compression mapping circuits, wherein the M is an integer greater than or equal to 1;

determine whether each group of input neurons of the M groups of input neurons meets a first preset condition, wherein the first preset condition includes that a count of input neurons whose absolute values are less than or equal to a third threshold in a group of input neurons is less than or equal to a fourth threshold;

delete a group of input neurons when any one of the M groups of input neurons does not meet the first preset condition;

group the at least one weight to obtain N groups of weights, wherein the N is an integer greater than or equal to 1;

determine whether each group of weights of the N groups of weights meets a second preset condition, wherein the second preset condition includes that a count of weights whose absolute values are less than or equal to a fifth threshold in a group of weights is less than or equal to a sixth threshold; and

delete a group of weights when any one of the N groups of weights does not meet the second preset condition.

Claim 10. 
The integrated circuit chip device of claim 2, wherein

the primary processing circuit is configured to split the data block for broadcasting to the k basic processing circuits by one time; or

the primary processing circuit is configured to split the data block for broadcasting into a plurality of partial data blocks for broadcasting, and sequentially broadcast the plurality of partial data blocks for broadcasting to the k basic processing circuits.
Claim 10.
The integrated circuit chip device of claim 2, wherein

the primary processing circuit is configured to split the data block for broadcasting to the k basic processing circuits by one time; or

the primary processing circuit is configured to split the data block for broadcasting into a plurality of partial data blocks for broadcasting, and sequentially broadcast the plurality of partial data blocks for broadcasting to the k basic processing circuits.
Claim 11.
 The integrated circuit chip device of claim 10, wherein
the plurality of basic processing circuits are configured to compress the partial data blocks for broadcasting and the basic data blocks by the compression mapping circuits, 




and then perform an inner product operation on the partial data blocks for broadcasting and the basic data blocks to obtain an inner product operation result, accumulate the inner product operation result to obtain partial operation results, and then transmit the partial operation result to the primary processing circuit through the k basic processing circuits.

Claim 11.
The integrated circuit chip device of claim 10, wherein
the k basic processing circuits are configured to start the compression mapping circuits to compress the partial data blocks for broadcasting and the basic data blocks, and then transmit a compressed result to the basic processing circuits connected to the k basic processing circuits; and
the plurality of basic processing circuits are configured to perform an inner product operation on the partial data blocks for broadcasting and the basic data blocks to obtain an inner product operation result, accumulate the inner product operation result to obtain partial operation results, and then transmit the partial operation result to the primary processing circuit.

Claim 12. 
The integrated circuit chip device of claim 11, wherein


the plurality of basic processing circuits are configured to start the compression mapping circuits to compress the partial data blocks for broadcasting and the basic data blocks, 






and then reuse the partial data blocks for broadcasting to perform the inner product operation of the partial data blocks for broadcasting and the n basic data blocks to obtain n partial processing results, 


accumulate the n partial processing results to obtain n partial operation results, and transmit the n partial operation results to the primary processing circuit through the k basic processing circuits, wherein n is an integer greater than or equal to 2.

Claim 12.
The integrated circuit chip device of claim 11, wherein


Claim 11.
the k basic processing circuits are configured to start the compression mapping circuits to compress the partial data blocks for broadcasting and the basic data blocks

Claim 12.
The integrated circuit chip device of claim 11, wherein

the plurality of basic processing circuits are configured to reuse the partial data blocks for broadcasting to perform the inner product operation of the partial data blocks for broadcasting and the n basic data blocks to obtain n partial processing results, 

accumulate the n partial processing results to obtain n partial operation results, and transmit the n partial operation results to the primary processing circuit, wherein n is an integer greater than or equal to 2.


Claim 13-19 recites an electronic device, comprising an integrated circuit chip device of Claim 1-7, An integrated circuit chip device in which an electronic device in inherent, Claim 13-19 are rejected for reason set forth in the rejection of claims 1-7, respectively.
Claim 20 recites neural network operation method, comprising an integrated circuit chip device of Claim 1, As an integrated circuit chip device in which neural network operation method inherent, Claim 13 is rejected for reason set forth in the rejection of claim 1, respectively.
Application claims defines obvious variation of the invention claimed in Copending application. The assignee of all applications of all applications is the same.
Claims of the instance application are obvious over Copending application claims in that claim of the Co-pending application therefore are not patently distinct from the Copending application and as such is unpatentable for obvious type double patenting.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US20110211036A1) in view of Sinyavskiy (US20130325775A1).
Claim 1. 
Tran teaches An integrated circuit chip device (Para [0028] “the CPU and GPUs are in one single IC device”), 
comprising a primary processing circuit and a plurality of basic processing circuits, wherein the plurality of basic processing circuits are arranged in an array, and each basic processing circuit is connected to an adjacent basic processing circuit; the primary processing circuit is connected to k basic processing circuits of the plurality of basic processing circuits, wherein the k basic processing circuits include: n basic processing circuits in a first row, n basic processing circuits in an mth row, and m basic processing circuits in a first column (Para [0066] “Each processor in the GPU array”);
the plurality of basic processing circuits include a compression mapping circuit configured to perform compression on each data in a neural network operation (Para [044] “The GPUs can also perform video compression”; Para [0066] “Each processor in the GPU array” and Para [0061] “The GPU can also implement a Cellular Neural Network (CNN) suitable for image processing. Cellular arrays are usually defined on a spatially discrete square (rectangular) grid” teaches GPU (primary processing circuits) include compression therefore its processor (basic processing circuits) comprising compression and compression on each cellular neural network in the cellular arrays);
the primary processing circuit is configured to perform each successive operation of the neural network operation (Para [0061] “The GPU can also implement a Cellular Neural Network (CNN) suitable for image processing” and Para [0108] “horizontal cross-sections and then creates successive layers until the model is complete” teaches perform successive in the neural network) 
and transmit the data to the k basic processing circuits (Para [0100-0102] “each frame determine whether the current frame only has facial/body changes and if so look for an updated position of the features and transmit a vector indicating facial and body feature changes to the remote computer the remote computer converts the vector of changed facial features to an image of the user's face and body position” teaches transmit the data to the computer (processing circuits));
the k basic processing circuits are configured to forward data…the primary processing circuit and the plurality of the basic processing circuits (Para [0065] “each slice begins and the pointers for each slice are stored in an index array which is read by each processor in the GPU to find the location of the slice that each processor” teaches each processor in GPU store index array); 
and the plurality of basic processing circuits are configured to control whether to start the compression mapping circuit to perform compression on the transmitted data according to an operation of the transmitted data (Para [0044] “The GPUs can also perform video compression” Para [0100-0102] “each frame determine whether the current frame only has facial/body changes and if so look for an updated position of the features and transmit a vector indicating facial and body feature changes to the remote computer the remote computer converts the vector of changed facial features to an image of the user's face and body position 3) otherwise, there are significant changes to the frame and so loop back to (1) to do a fresh compression cycle” teaches GPUs does video compression and perform compression on the transmitted vector (data)), 
perform the operation of the neural network in parallel according to compressed transmitted data, and transmit the compressed transmitted data to the primary processing circuit through the k basic processing circuits connected to the primary processing circuit (Para [0065] “more than one slice can be decoded in parallel using a group of sequential processors in the GPU……outputs the independent coefficients and metadata into another array for subsequent use” and Para [0066] “GPU's parallel processors can be applied to decompressing all of the blocks in parallel” teaches parallel process for the transmit and the transmit the compression data).
While Tran teaches data of the primary processing circuit and the plurality of the basic processing circuits in their integrated circuit chip device, Tran does not teach to forward data between the primary processing circuit and the plurality of the basic processing circuits.  
However, Sinyavskiy teaches The k basic processing circuits are configured to forward data between the primary processing circuit and the plurality of the basic processing circuits (and Para [0114] “the PD block may transmit the external signal r to the learning block” where the signal r includes control information such as Para [0095] “synaptic weights of the connections, firing threshold, resting potential of the neuron, and/or other parameters. In one or more implementations, the parameters w may comprise probabilities of signal transmission between the units (e.g., neurons) of the network” and Paragraph [0138] “the control parameter adjustment Δw may be determined using an accumulation of the score function gradient and the performance function values, and applying the changes at a predetermined time instance (corresponding to, e.g., the end of the learning epoch)” teaches transmission of control/configuration information from a control unit to a processing unit); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tran to forward data from the primary processing circuit to the plurality of the basic processing circuits, as does Sinyavskiy. The motivation to do so is that separating learning related tasks into a separate block (basic processing circuit) from control tasks in control block model (primary processing circuits) will “provide flexibility of applying different (or modifying) learning algorithms without requiring modification in the control block model, in a model similar to that of Tran (Sinyavskiy, Para [0110]).
Claim 13.
Claim 13 recites an electronic device, comprising an integrated circuit chip device of Claim 1, As Tran teaches an integrated circuit chip device (Tran, Page [0028] and Figure 6 shows GPU based camera 700) in which an electronic device in inherent, Claim 13 is rejected for reason set forth in the rejection of claim 1, respectively.

Claim 20.
Claim 20 recites neural network operation method, comprising an integrated circuit chip device of Claim 1, As Tran teaches an integrated circuit chip device (Tran, Page [0028] and Figure 6 shows GPU based camera 700) in which to perform their method, Claim 13 is rejected for reason set forth in the rejection of claim 1, respectively.
Prior Art Rejection
Claims 2-12 and 14-19 have been searched, but have not been rejected with respect to prior art under 35 USC 102 nor 35 USC 103

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122